BARHAM, J.,
concurs. The commitment is to the Dept, of Corrections and-it is incumbent upon that department to protect this defendant from harm under the circumstances of this case. This I believe to be their obligation despite the recent majority holdings in Nedd v. State, La., 281 So.2d 131, and Parker v. State, La., 282 So.2d 483.
See the dissents therein. I request the Clerk of this Court to forward a copy of the proceedings filed here to the Department of Corrections along with the order so that they may have full notice of the defendants peculiar problems. The trial judge has said on record that to confine this defendant in Angola would assure the return of the defendant in a “pine box.” The department should properly react to these circumstances.